15-1528
     In re: Kenneth Moxey

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 22nd day of February, two thousand sixteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                DENNY CHIN,
 8                CHRISTOPHER F. DRONEY,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       KENNETH MOXEY,
13                Debtor-Appellant,
14
15                    -v.-                                               15-1528
16
17       ROBERT L. PRYOR et al.,
18                Appellees.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        Kenneth Moxey, pro se, Valley
22                                             Stream, New York.
23
24       FOR APPELLEES:                        J. Logan Rappaport, Pryor &
25                                             Mandelup LLP, Westbury, New
26                                             York.
27


                                                  1
 1        Appeal from a judgment of the United States District
 2   Court for the Eastern District of New York (Seybert, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the judgment of the district court be
 6   AFFIRMED.
 7
 8        Kenneth Moxey appeals from the judgment of the United
 9   States District Court for the Eastern District of New York
10   (Seybert, J.) affirming the orders of the bankruptcy court
11   (Trust, J.) denying Moxey’s motion to remove the trustee and
12   his motion for criminal referral. We assume the parties’
13   familiarity with the underlying facts, the procedural
14   history, and the issues presented for review.
15
16        Moxey has presented no evidence that cause exists to
17   remove the trustee; he simply offers unsubstantiated
18   assertions that, although difficult to discern, appear to
19   suggest that the trustee was engaged in an illegal
20   conspiracy with the buyers of the property. This claim is
21   completely unsupported.   Moxey fares no better regarding
22   his motion for criminal referral, as he has articulated no
23   facts supporting his allegations of criminal activity.
24
25        For the foregoing reasons, and finding no merit in
26   Moxey’s other arguments, we hereby AFFIRM the judgment of
27   the district court.
28
29                              FOR THE COURT:
30                              CATHERINE O’HAGAN WOLFE, CLERK
31




                                  2